Exhibit 10.5 AGREEMENT FOR SALE OF ALL SHARES IN EVANS COAL CORP. THIS AGREEMENT made and entered into at Flat Lick, Knox County, Kentucky as of the 6th day of February, 2010 by and between BARBARA EVANS, widow and not remarried, being the owner of all the outstanding shares of Evans Coal Corp., hereinafter called the "Seller," and EVANS COAL CORP. (Evans), a Kentucky corporation, of 10853 South Highway U.S. 25E, Flat Lick, Knox County, Kentucky 40935, hereinafter called "Evans" and AMERICAS ENERGY
